DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the term “centres” however, it appears that it is a minor oversight and that the term “centers” was intended instead. For purposes of expedited prosecution, the term will be treated as centers.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad et al. "Self-Polarizing Fabry-Perot Antennas Based on Polarization Twisting Element", IEEE Transactions on Antennas and Propagation, Vol. 61, No. 3, pp. 1032-1040, March, 2013 (cited by applicant).
Regarding Claim 1, Muhammad et al. teaches a circularly polarized radiating element (Figs. 1, 5) comprising: 
at least one excitation aperture (aperture of waveguide source Figs. 1, 5 P. 1032 II A, P. 1033 B) for a wave that is linearly polarized with what is referred to as an excitation first polarization (linearly polarized Introduction); and 
a frequency selective surface (FSS2 Figs. 1, 5) that partially reflects the excitation polarization and that is transparent to a second polarization, referred to as the orthogonal polarization, that is orthogonal to the excitation polarization and to the direction of propagation of the wave, said surface being placed in a plane defined by the excitation polarization and by the orthogonal polarization (FSSs that are highly reflective for only one polarization (x-polarization here) and nearly transparent for the orthogonal one (y-polarization) P. 1032 II A - P. 1033); 
wherein it further comprises a completely reflective metasurface facing the frequency selective surface (FSS1 Figs. 1, 5), and comprising a two-dimensional 
the frequency selective surface and the metasurface forming a resonant cavity for the excitation polarization (cavity better seen in Fig. 5),
 the metasurface cells all being oriented identically with respect to the excitation polarization (Figs. 1, 5) and configured to: reflect an incident wave having the excitation polarization in order to form a reflected wave polarized with the excitation polarization (“If a polarization twisting element is placed on one side of the FP resonator (like corrugations tilted at 45° as illustrated in Fig. 1), it will convert the incident x-polarized Ex wave into a reflected y–polarized wave that travels back to the FP resonator” P. 1033), and depolarize and reflect the incident wave in order to form a reflected wave polarized with the orthogonal polarization, having a phase difference substantially equal to +-90° with respect to the reflected wave polarized with the excitation polarization (“As the latter is transparent to y-polarization (Appendix-B), the energy passes through the cavity without any disturbance. By controlling the distance between the resonator and the polarization twister (Dp), a 90°-phase difference between the two orthogonal polarizations can be obtained” P. 1033).
Muhammad et al. is silent on having an amplitude substantially equal to the amplitude of a wave radiated by the frequency selective surface, generated from the reflected wave polarized with the excitation polarization.
However, Muhammad et al. teaches all the claimed structure as shown above.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the structure of Muhammad et al. likewise can perform the function of having an amplitude substantially equal to the amplitude of a wave radiated by the frequency selective surface, generated from the reflected wave polarized with the excitation polarization.
Regarding Claim 2, Muhammad et al. as modified teaches the metasurface comprising a ground plane (ground Introduction) on which are placed a substrate (substrate P. 1034) and the array of metasurface cells, which cells are arranged in rows (Figs. 1, 5), the centres of each metasurface cell of a given row being aligned along an alignment axis (Figs. 1, 5), the alignment axis being oriented by a rotation angle (Ψ) with respect to the excitation polarization (Figs. 1, 5).
Muhammad et al. is silent on the rotation angle (Ψ) being defined so as to make the matrix [S'] diagonal where: [S'] = t [R] [S] [R], [S] being the scattering matrix of the metasurface (S1), and [R] the rotation matrix of a rotation of angle Ψ.
However, Muhammad et al. teaches configurations with different angles for maximum directivity (P. 1033 B). 

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to change the rotation angle of the alignment axis as a result effect in order to obtain the best performance by obtaining the maximum directivity.
Regarding Claim 3, Muhammad et al. as modified teaches the metasurface cells of a given row being coupled by a metasurface interconnect line that is elongate along the alignment axis (seen in Fig. 5).
Regarding Claim 4, Muhammad et al. as modified teaches the rows being connected to one another by way of metasurface cells, forming with the metasurface interconnect lines a rectangular grid (Fig. 5).
Regarding Claim 5, Muhammad et al. as modified teaches the metasurface cells of a given row being mutually isolated (isolated as seen in Fig. 1).
Regarding Claim 6, Muhammad et al. as modified teaches the metasurface cells of a given row all being periodically spaced (Figs. 1, 5).
Regarding Claim 7, Muhammad et al. as modified teaches all the metasurface cells of the metasurface having the same dimensions (Figs. 1, 5).
Regarding Claim 8, Muhammad et al. as modified teaches the frequency selective surface comprising an array of parallel metal wires that are periodically spaced and aligned with the excitation polarization (Fig. 1).
Regarding Claim 9, Muhammad et al. as modified teaches the frequency selective surface comprising a two-dimensional array of metal dipoles that are arranged periodically (dipole P. 1034).
Regarding Claim 10, Muhammad et al. as modified teaches the excitation aperture comprising at least one waveguide aperture opening (aperture of waveguide source Figs. 1, 5 P. 1032 II A, P. 1033 B) into the resonant cavity (cavity better seen in Fig. 5).
Regarding Claim 12, Muhammad et al. as modified teaches the radiating element according to claim 1 as shown in the rejection above.
Muhammad et al. as modified does not explicitly teach the excitation aperture being a horn of a linear radiating aperture.
However, Muhammad et al. teaches that a standard horn is very bulky in high power space applications at low frequencies (Abstract).
In this particular case, the excitation aperture being a horn of a linear radiating aperture is known in the art as evident by Muhammad et al. for the appropriate application where a bulky size is not of concern.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the excitation aperture as a horn of a linear radiating aperture as an attractive candidate for high power applications where size is not of concern.
Regarding Claim 15, Muhammad et al. as modified teaches the metasurface cells being of rectangular shape (Figs. 1, 5).
Regarding Claim 16, Muhammad et al. as modified teaches an array antenna comprising at least one radiating element according to claim 1 (array configuration P. 1035 III A).
Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad et al. "Self-Polarizing Fabry-Perot Antennas Based on Polarization Twisting Element", IEEE Transactions on Antennas and Propagation, Vol. 61, No. 3, pp. 1032-1040, March, 2013 (cited by applicant) in view of Legay et al. US Patent Application Publication 2013/0207859.
Regarding Claim 11, Muhammad et al. as modified teaches an impedance matching network (impedance structure Fig. 5).
Muhammad et al. as modified is silent on the excitation aperture comprising a dual feed formed by two waveguides that open symmetrically into the resonant cavity, and that are connected to an impedance matching network.
However, Legay et al. teaches excitation by dual feeds (Par. 0054).
In this particular case, providing a dual feed is common and well known in the art as evident by Legay et al. in order to filter undesirable higher modes and provide dual polarization (Par. 0054).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the excitation aperture of Muhammad et al. with a dual feed formed by two waveguides that open symmetrically into the resonant cavity as taught by Legay et al. as a result effect in order to filter undesirable higher modes and provide dual polarization.
Regarding Claim 13, Muhammad et al. as modified teaches the radiating element according to claim 1 as shown in the rejection above.
Muhammad et al. as modified is silent on comprising a plurality of excitation apertures, the excitation apertures being formed by an array of linear radiating apertures.
However, Legay et al. teaches excitation by dual feeds (Par. 0054).
In this particular case, providing a plurality of excitation apertures such as a dual feed is common and well known in the art as evident by Legay et al. in order to filter undesirable higher modes and provide dual polarization (Par. 0054).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the radiating element of Muhammad et al. with a plurality of excitation apertures as taught by Legay et al. as a result effect in order to filter undesirable higher modes and provide dual polarization.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muhammad et al. "Self-Polarizing Fabry-Perot Antennas Based on Polarization Twisting Element", IEEE Transactions on Antennas and Propagation, Vol. 61, No. 3, pp. 1032-1040, March, 2013 (cited by applicant) in view of Marie US Patent 3,001,193.
Regarding Claim 14, Muhammad et al. as modified teaches the radiating element according to claim 1 as shown in the rejection above.
Muhammad et al. as modified is silent on comprising at least one second cavity arranged in cascade on the frequency selective surface.

In this particular case, providing a second cavity arranged in cascade on the frequency selective surface is known in the art as evident by Marie in order to produce a more efficient filtering device.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the radiating element of Muhammad et al. with a second cavity arranged in cascade on the frequency selective surface as taught by Marie as a result effect in order to produce a more efficient filtering device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Lustrac et al. US Patent Application Publication 2011/0163930 discloses a steerable microwave antenna includes a resonant cavity comprising a partially reflecting surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845